Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 03/08/2021.  This action is made Final.
2.	Claims 1-23 are pending in the case.  Claims 1, 11 and 17 are independent claims. Claim 23 is new.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 17-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15,19-23 of US Patent 9,881,257 (Parent Application No. 13/338,170), further in view of Abe et al. (US 2008/0126979; hereinafter Abe). 
Regarding claim 17, claim 17 of the instant application 15/881,628 is listed with the claims 1, 19 & 21 of 13/338,170 as follows:

15/881,628 (claim 17)
13/338,170 (US 9,881,257) (claims 1, 19, 21)
A computing device comprising: 
a memory that includes instructions for creating multi-dimensional visualizations of time-varying information, wherein the instructions, when executed by a processor, cause the processor to:
(Note: content from claim 19, 21 are marked below; otherwise, content are from claim 1). 
Receive input indicative of a selection of multiple independent sources from which to obtain time-varying information;

track each of the multiple independent sources so as to obtain, in real time, time-varying information across an interval of time;
providing a processor configured for tracking at least two independent sources of time-varying information across a plurality of dimensions in real time, wherein the at least two independent sources includes a public data source and a private data source accessed via a third-party plug-in;  
subject the time-varying information to a normalizing operation that causes the time-varying information to be aligned in a temporal domain;
said processor configured for harmonizing said information from said at least two independent sources by subjecting said information to a variety of normalizing operations that cause said information to be in a common format,
create multiple strips from the time-varying information, 
said processor configured for simultaneously presenting a plurality of strips to a user to effect a multi-dimensional visualization of said harmonized information,
wherein each strip of the multiple strips represents a coherent visualization of corresponding time-varying information across a corresponding time period, the corresponding time period being at least a subset of the interval of time, and
wherein the plurality of strips are arranged along a common timeline,
wherein the multiple strips relate to one another as a common topic, but each strip of the multiple strips provides time-varying information of a different type or retrieved from a different source;
wherein each strip relates to a common topic, and wherein each strip is individually manipulable to provide insights into the information gathered from the at least two independent sources
align the multiple strips along a common timeline to effect a multi- dimensional visualization of the time-varying information, wherein said aligning enables visual and programmatic comparison of the time-varying information; and
Claim 19.  The method of claim 1, said processor configured for organizing said strips to compare synchronous events from separate data sources visually or programmatically. 

enable a user to scroll through the multiple strips to visually observe how a first event included in a first strip is temporally related to a second event included in a second strip.
said processor configured for using strips to identify causation between events, wherein a user can see 
Claim  21.  The method of claim 1, said processor configured for scrolling of strips independently to compare events from different time periods visually.



Although the conflicting claims are not identical, they are not patentably distinct from each other. The examiner acknowledges that Claim 17 of the instant application does have additional limitations not expressly recited in the claims of US Patent 9,881,257:  A computing device comprising: a memory that includes instructions for creating multi-dimensional visualizations of time-varying information, wherein the instructions, when executed by a processor, cause the processor to: receiving input indicative of a selection of multiple independent sources from which to obtain time-varying information.
However, Abe teaches A computing device comprising: a memory that includes instructions for creating multi-dimensional visualizations of time-varying information, wherein the instructions, when executed by a processor (Fig. 1, CPU & memory & storage & programmable ROM & program), cause the processor to:  receiving input indicative of a selection of multiple independent sources from which to obtain time-varying information (Fig. 12 & [0163]-[0174], repeatedly select source data to be included in a respective container before the sets of data in containers are displayed).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have combined the teachings of US patent 9,881,257 and Abe to achieve the limitations of claim 17 of the instant application. One would be motivated to make the combination so that users can selectively arrange contents from different sources to be displayed along the same time axis for comparison (Fig. 12 & [0023]).  Thus, claim 17 is rejected, in view of claims 1, 19 & 21 of the parent application and the teaching of Abe.
Regarding claim 18, claim 18 recites an additional limitation wherein the instructions further cause the processor to: apply a function to the time-varying information used to create one or more strips to produce a derived strip; and cause display of the derived strip along the common timeline. This limitation is recited in claim 23 of the parent application “said processor configured for applying a function to data within various strips to produce a resulting derived strip that can be displayed along with the plurality of strips.” 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have combined the teachings of US patent 9,881,257 to achieve the limitations of claim 18 of the instant application.  One would be motivated to make the combination to let users investigate different types of content strips of interest. Thus, claim 18 of the instant application 15/881,628 is rejected by the combination of claims 1, 19, 21 & 23 of the parent application, in view of the teaching of Abe.

	Regarding claim 19, claim 19 recites an additional limitation wherein the instructions further cause the processor to: nest at least two strips inside of a summary strip that shows an aggregated view of corresponding sources. This limitation is recited in claim 22 of the parent application “said processor configured for nesting multiple strips inside of a summary strip that shows an aggregated view of several strip data sources.” 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have combined the teachings of US patent 9,881,257 to achieve the limitations of claim 19 of the instant application.  One would be motivated to make the combination to let users investigate different types of content strips of interest. Thus, claim 19 of the instant application 

	Regarding claim 20, claim 20 recites an additional limitation wherein the instructions further cause the processor to: adjust a scale of the common timeline to support a comparison of events from different periods of time. This limitation is recited in claim 20 of the parent application “said processor configured for adjusting a timescale of single/multiple strips in real time to support analysis/comparison of events from multiple sources.” 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have combined the teachings of US patent 9,881,257 to achieve the limitations of claim 20 of the instant application.  One would be motivated to make the combination to let users investigate different types of content strips of interest. Thus, claim 20 of the instant application 15/881,628 is rejected by the combination of claims 1, 19, 21 & 20 of the parent application, in view of the teaching of Abe.
	Regarding claim 21, claim 21 recites an additional limitation wherein the instructions further cause the processor to: integrating social media content into at least one strip of the multiple strips in a time-synchronous manner. This limitation is recited in claim 15 “The method of claim 1, said processor configured to integrate social media content within a second strip of said plurality of strips in a time-synchronous manner, wherein the social media content is related to the information corresponding to the second strip”.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have combined the teachings of US patent 9,881,257 to achieve the limitations of claim 21 of the instant application.  One would be motivated to make the combination to let users investigate different types of content strips of interest. Thus, claim 21 of the instant application 

5.	Rejections of claims 1-3, 5-8 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 9,15-16,19-23 of US Patent 9,881,257 (Parent Application No. 13/338,170) are withdrawn, in light of the amendment.

				Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

8.	Claims 1-5, 10-12, 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fleischman et al. (US 2011/0040760; hereinafter Fleischman), and further in view of Abe et al. (US 2008/0126979; IDS: 01/26/2018, hereinafter Abe).
Regarding claim 1, Fleischman teaches A method for creating a visualization that simultaneously presents time-varying information across multiple dimensions or domains (Fig. 9A & [0155] & [0147], three heat map strips 940a-c displayed for three time-based media channels to reflect social interest on events in 2-Dimension), the method comprising: 
receiving … a selection of multiple independent sources from which to obtain time-varying information (Fig. 9A & [0155] & [0147],  three heat map strips 940a-c displayed in Fig. 9A, based on event data selected from independent sources of three different time-based media channels, social interest information provider and social media sources  in Fig. 1 & [0024]-[0026]; Figs. 9A-9B & [0155]-[0156], Fig. 9A only shows three channels data and associated social interest data & social media content items, as compared to all channels in Fig. 9B, thus, a selection of multiple independent sources to obtain time-varying information is done for the display of Fig. 9A;  [0004], social media content items/references to events and media events in television channels are time-varying information; [0005], social interest of time-based media event derived from social media content items; [0043], dynamic data feeds from social media can be contiguous time-varying information); 
acquiring time-varying information that is contiguous across an interval of time from each of the multiple independent sources (Fig. 9A & [0155], time-varying information of social interest, integrated with corresponding channel data/events, e.g., plays, advertisements social interest data, channel data and social media feeds are contiguous across the horizontal timeline, i.e., the “interval of time” which is similar to timeline 830 of Fig. 8A & [0146]-[0147]; [0004]-[0005], social interest information, events of time-based channels and dynamic social media ‘data feeds’ or ‘stream’ in [0043] & [0053] are time-varying information); 
subjecting the time-varying information to a normalizing operation that causes the time-varying information to be aligned in a temporal domain ([0038]-[0039], segmenting time-based media into events and aligning events with metadata along the timeline are sample normalizations; [0045]-[0047], social interest score into a format for GUI display is another type of normalization; [0048], visual distinct displays for different event types are sample normalization; Figs. 9A-B & [0155]-[0156] & [0147]); 
creating a strip from the time-varying information (Fig. 3 & [0050], segment time-based channel media data in a timeline and associate social media contents to the segments; Figs. 9A-B & [0155]-[0156] & [0147],  associate social interest vertical heat map bars with time-based media channel event segments, each 940 is a strip), wherein the strip represents a coherent visualization of the time-varying information across a specified period of time(Fig. 9A & [0155] & [0147], the specified period of time is the timeline in Fig. 9A which is similar to timeline 830 in Fig. 8A; Fig. 9A & [0048], channel events in different colors and associated social interests bars are time-varying information that is contiguous across the timeline and coherently displayed) , the specified period of time being at least a subset of the interval of time (Fig. 9A & [0155] & [0147], the specified period of time for display in Fig. 9A can be the same or a subset of the interval of time within which time-varying data are collected); 
integrating social media content within the strip in a time-synchronous manner ([0097], using temporal filter, only social media content associated with event time are integrated with channel segment in Fig. 3, the social interest heat maps from social interest information provider and social media content items from social media sources in Fig. 1 are integrated within the strip in a time-synchronous manner, e.g., the social media displayed in 930a of Fig. 9A & [0155] corresponding to the selected event 915), wherein the social media content is acquired from a particular source of the multiple independent sources ([0047], concurrent display of social interest heat map and social media content items; [0006] & Fig. 1, associate social media content items with time-based media events, where social media content is acquired from social media sources 110 and social interest heat maps in Fig. 9A is based on independent from social interest provider and time-based media provider);
 displaying the strip in an arrangement of multiple strips related to a common topic to effect a multi-dimensional visualization of the time-varying information (Fig. 9A & [0155], three trips of time-varying information all related to social interest, i.e., a common topic; Fig. 9B & [0156], social interest heat maps for all channels which can be summarized in the top overall social interest heat map 970;  [0040], topic; [0049], filter the time segments based on a keyword, e.g. topic ), wherein the arrangement aligns the multiple strips along a common timeline (Figs. 9A-B & [0155]-[0156] & [0147], common timeline in Figs. 9A-B, similar to 830 of Fig. 8A ); and 
enabling a user to visually identify impact of an event represented by the social media content by scrolling through the multiple strips ([0062] & [0004], users can identify results/causes, i.e., impact of an event; Figs. 12A-B & [0165], zoom view 1260, zoom/panning is a form of scrolling; Fig. 13A-D & [0150]-[0153], user can use navigation or scroll bar 1320 to select a time period to zoom-into or scroll-into a specific multi-channel social interest time interval view and to identify impact of an event represented by the social interest which reflects the corresponding social media content items; Figs. 9A-B, users can readily identify impact of a high social interest event in Fig. 9A or 9B).
	Although Fleischman teaches receiving a selection of multiple independent sources from which to obtain time-varying information (Figs. 8A-B & Figs. 9A-B, displaying different number of channel strips in these figures at least suggests receiving from the system a selection of multiple independent sources including channels and social media source from Fig. 1 to render the corresponding Figs. 8A-B or Figs. 9A-B) , Fleischman does not seem to expressly teach receiving input indicative of a selection of multiple independent sources from which to obtain time-varying information.
		However, Abe teaches receiving input indicative of a selection of multiple independent sources from which to obtain time-varying information (Fig. 12 & [0163]-[0174], check if user issues command to select a content source in [0163]-[0164], user can select multiple sources via the repetition of the process in Fig. 12; Fig. 1 & [0053] & [0076], to acquire data from independent sources BL1, BL2…Vd1, Vd1…Fd1, Fd2 that can be time-varying information like in Fig. 4) and enabling a user to visually identify impact of an item represented by the social media content ([0006] & [0091], social media content e.g., blog, image & comment information) by scrolling through the multiple strips ([0130], scrolling or zooming the time axis; [0026] & [0029], easily make a comparison 
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the system of Fleischman to include user selecting time-varying information source feature in Abe to achieve the claim limitation.  One would be motivated to make such a combination to acquire user-specified content sources for viewing time-based data of user interests (Abe: [0165], acquire the source of the specified content set; [0091], social media content from a blog site or an online image sharing site can be included in Fig. 3 as a strip. Fig. 7& [0140]-[0142], social media content like blog or image strip in [0091] & Fig.3 can then combined or integrated with other strip as shown in Fig. 7; [0130], scrolling or zooming the time axis; [0026] & [0029], easily make a comparison among contents of content sets displayed in parallel strips and easily for user to understand correspondence among contents which may include impact of one content on other contents; Fleischman: Figs. 8A-B & Figs. 9A-B, different number of channels in the time-based event display).

		Regarding claim 2, Fleischman/Abe teaches The method of claim 1. For reasons and motivations cited and discussed in claim 1, Abe also teaches the limitation wherein the multiple independent sources includes a public data source and a private data source accessed via a third-party plug-in (Abe: [0079], public data; [0080], private data; [0052], API;  Fleischman: [0042], access public social media content items via API; ([0119] & Fig. 3 & Fig. 1, access private data feed).

		Regarding claim 3, Fleischman/Abe teaches The method of claim 1. Fleischman and Abe also teach the limitation wherein the strip enables visual and programmatic comparison of time-varying information from different sources at a single moment in time (Figs. 9A-B & [0155]-[0156], user can view time-varying information from three different channels at a single moment in time, the overall social interest heat map 970 in Fig. 9B is a programmatic comparison of time-varying information; Abe: Fig. 7, user visual .

		Regarding claim 4, Fleischman/Abe teaches The method of claim 1. Fleischman and Abe also teach the limitation wherein the social media content includes text media, visual media, audio media, or any combination thereof (Fleischman: [0024], social media sources: posts, videos, photos, blog; [0042]-[0043], text-based content in social network; Abe: [0006], comment and blog can be text media, movie is equivalent of video from social media in [0091]; [0053]-[0054], motion image data; Fig. 7, combined data; [0091], blog and online image sharing site).

		Regarding claim 5, Fleischman/Abe teaches The method of claim 1. Fleischman and Abe also teach the limitation wherein each strip of the multiple strips is individually manipulable to provide insights into the time-varying information used to create each strip (Fleischman: Fig. 9A & [0155]-[0156], select event 915 & 935 and display additional information; Figs. 12A-B & [0165], zoom view; Abe: [0067] & [0088]-[0089] & [0110], click & select; Fig. 9 & [0147]-[0150], enlarge or reduce time scale of a strip).

		Regarding claim 10, Fleischman/Abe teaches The method of claim 1. Fleischman/Abe also teach the limitation wherein each strip of the multiple strips provides time-varying information of a different type or retrieved from a different source (Fleischman: Fig. 9A & [0155], each channel can be from a different time-based media source in [0025] & Fig. 1 or different type since “type” is not specified in the claim; Abe: Fig. 4 & [0128]-[0129], containers CTN1 and CTN2 represent data retrieved from a different source, e.g., the first container from a blog site, the second container from online image sharing site; [0091], display all contents regardless of the type or the source of contents; Fig. 12).

	Regarding claim 11, Fleischman teaches A non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations ([0168], computer-readable medium containing computer program code and processor) comprising: 
receiving … a selection of multiple independent sources from which to obtain time-varying information(Fig. 9A & [0155] & [0147],  three heat map strips 940a-c displayed in Fig. 9A, based on event data selected from independent sources of three different time-based media channels, social interest information provider and social media sources  in Fig. 1 & [0024]-[0026]; Figs. 9A-9B & [0155]-[0156], Fig. 9A only shows three channels data and associated social interest data & social media content items, as compared to all channels in Fig. 9B, thus, a selection of multiple independent sources to obtain time-varying information is done for the display of Fig. 9A;  [0004], social media content items/references to events and media events in television channels are time-varying information; [0005], social interest of time-based media event derived from social media content items; [0043], dynamic data feeds from social media can be contiguous time-varying information); 
acquiring time-varying information that is contiguous across a specified period of time from each of the multiple independent sources … (Fig. 9A & [0155], time-varying information of social interest, integrated with corresponding channel data/events, e.g., plays, advertisements and other changing-with-time data in [0037] as well as social media data feeds in [0043] are acquired before the display in Fig. 9A, the social interest data, channel data and social media feeds are contiguous across the horizontal timeline, i.e., the “interval of time” which is similar to timeline 830 of Fig. 8A & [0146]-[0147]; [0004]-[0005], social interest information, events of time-based channels and dynamic social media ‘data feeds’ or ‘stream’ in [0043] & [0053] are time-varying information); 
subjecting the time-varying information to a normalizing operation that causes the time-varying information to be aligned in a temporal domain([0038]-[0039], segmenting time-based media into events and aligning events with metadata along the timeline are sample normalizations; [0045]-[0047], social interest score into a format for GUI display is another type of normalization; [0048], visual distinct displays for different event types are sample normalization; Figs. 9A-B & [0155]-[0156] & [0147]); 
creating a first strip from the time-varying information(Fig. 3 & [0050], segment time-based channel media data in a timeline and associate social media contents to the segments; Figs. 9A-B & [0155]-[0156] & [0147],  associate social interest vertical heat map bars with time-based media channel event segments, each 940 is a strip), 
wherein the first strip represents a coherent visualization of the time-varying information that enables visual and programmatic comparison of data across the specified period of time(Figs. 9A-B & [0155]-[0156], user can view time-varying information from three different channels at a single moment in time, the overall social interest heat map 970 in Fig. 9B is a programmatic comparison of time-varying information, similar summation of social interest of three channels in Fig. 9A can also be created like Fig. 9B); 
aligning the first strip with a second strip along a common timeline to effect a multi-dimensional visualization of the time-varying information(Figs. 9A-B & [0155]-[0156],  the horizontal timeline in Fig. 9A or Fig. 9B is a common timeline for channels), 
wherein said aligning enables a user to visually observe how a first event that corresponds to a variation in the time-varying information used to create the first strip is temporally related to a second event included in the second strip (Fig. 9B & [0156], user can easily observe the contribution of individual channel 960 events toward the overall social interest events in 970 of Fig. 9B); and 
inserting media content related to the first event into the first strip or the second strip (Fig. 3, time segments and social media content inserted; Figs.9A-B & [0155]-[0156], the social media displayed in 930a of Fig. 9A corresponding to the selected event 915 at top channel in Fig. 9A).
	Although Fleischman teaches receiving a selection of multiple independent sources from which to obtain time-varying information (Figs. 8A-B & Figs. 9A-B, displaying different number of channel strips in these figures at least suggests receiving from the system a selection of multiple independent sources including channels and social media source from Fig. 1 to render the corresponding Figs. 8A-B or Figs. 9A-B), Fleischman does not seem to expressly teach receiving input indicative of a selection of multiple independent sources from which to obtain time-varying information and acquiring time-varying information in real time.
		However, Abe teaches receiving input indicative of a selection of multiple independent sources from which to obtain time-varying information (Fig. 12 & [0163]-[0174], check if user issues command to select a content source in [0163]-[0164], user can select multiple sources via the repetition of the process in Fig. 12; Fig. 1 & [0053] & [0076], to acquire data from independent sources BL1, BL2…Vd1, Vd1…Fd1, Fd2 that can be time-varying information like in Fig. 4), acquiring time-varying information … from each of the multiple independent sources in real time (Fig. 12 & [0166]-[0167], acquires data from specified data source which can be multiple sources from Fig. 1 & [0053] & [0076] via the real time).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the system of Fleischman to include user selecting time-varying information source feature in Abe to achieve the claim limitation.  One would be motivated to make such a combination to acquire user-specified content sources in real time for viewing time-based data of user interests (Abe: [0165], acquire the source of the specified content set; [0091], social media content from a blog site or an online image sharing site can be included in Fig. 3 as a strip. Fig. 7& [0140]-[0142], social media content like blog or image strip in [0091] & Fig.3 can then combined or integrated with other strip as shown in Fig. 7; [0130], scrolling or zooming the time axis; [0026] & [0029], easily make a comparison among contents of content sets displayed in parallel strips and easily for user to understand correspondence among contents which may include impact of one content on other contents; Fleischman: Figs. 8A-B & Figs. 9A-B, different number of channels in the time-based event display).

		Regarding claim 12, Fleischman/Abe teaches The non-transitory computer-readable medium of claim 11.  Fleischman teaches placing the time-varying information from social interest information provider and time-based media sources of the multiple independent sources into a common format along a common scale (Fig. 9A & [0155], a common scaled time axes and 2-D common format for channel data and social interest). Fleischman does not seem to expressly teach placing social media content of the multiple independent sources into a common format.
		However, Abe teaches the limitation wherein the operations further comprise: placing the time-varying information from each of the multiple independent sources including social media content into a common format along a common scale (Figs. 3-4, container rows/strips each from an independent data source in Fig. 12 are displayed along a common time axis of a common scale and all in 2-D display common format; [0091], social media content from a blog site or an online image sharing site can be included in Fig. 3 as a strip. Fig. 7& [0140]-[0142], social media 
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have included the display of social media content within a strip of Abe in the user interface of Fleischman/Abe to achieve the claim limitation.  One would be motivated to make such a combination to facilitate visual comparison or link of content from different sources in a common timeline (Abe: [0026] & [0029], easily make a comparison among contents of content sets displayed in parallel strips and easily for user to understand correspondence among contents which may include impact of one content on other contents, e.g., the impact of someone’s blog or comment on corresponding content Y collected from a group of people).

		Regarding claim 14, Fleischman/Abe teaches The non-transitory computer-readable medium of claim 11. Fleischman and Abe also teach the multiple independent sources include information related to social media, news, Web traffic, marketing activity, advertising campaign activity, internal systems status, or financial market activity (Fleischman: [0024], social media; [0003], news;  [0025], advertiser content; Abe: [0091] & Fig. 1, social media content from a blog site or an online image sharing site; Williams: [0016], banking records & receipts are financial market activity; emails are social media).

		Regarding claim 15, Fleischman/Abe teaches The non-transitory computer-readable medium of claim 11. Fleischman teaches the alignment of the first and second strips permits a user to see how events included in the second strip are temporally related to social media activity represented in the first strip (Fig. 9B & [0156], user can easily observe the contribution of individual channel 960 towards the overall social interest in 970 of Fig. 9B). Fleischman does not seem to have shown with an example in that the first strip is associated with time-varying information acquired from a social media platform and the second strip is associated with time-varying information acquired from another source.
the first strip is associated with time-varying information acquired from a social media platform (Abe: [0091], social media content from a blog site or an online image sharing site can be included in Fig. 3 as a strip; Fig. 12) and the second strip is associated with time-varying information acquired from another source (Abe: Fig. 4, assume contents in CTN1 or CTN2 are from another source in Fig. 12 & Fig. 1 where users can select data sources), and wherein the alignment of the first and second strips permits a user to see how events included in the second strip are temporally related to social media activity represented in the first strip (Abe: [0026] & [0029], easily make a comparison among contents of content sets displayed in parallel strips and easily for user to understand correspondence among contents which can be from social media activity in [0091]).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have included the display of social media content within a strip of Abe in the user interface of Fleischman/Abe to achieve the claim limitation.  One would be motivated to make such a combination to facilitate visual comparison or link of content from different sources in a common timeline (Abe: [0026] & [0029], easily make a comparison among contents of content sets displayed in parallel strips and easily for user to understand correspondence among contents which may include impact of one content on other contents, e.g., the impact of someone’s blog or comment on corresponding content Y collected from a group of people).

	

12.	Claims 17-18, 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abe et al. (US 2008/0126979; IDS: 01/26/2018, hereinafter Abe), and further in view of Jenkins et al. (US 2009/0249290; PTO-892: 10/10/2019, hereinafter Jenkins). 
		Regarding claim 17, Abe teaches A computing device (Fig. 1) comprising: 
a memory that includes instructions (Fig. 1) for creating multi-dimensional visualizations of time-varying information (Fig. 3), wherein the instructions, when executed by a processor (Fig. 1, CPU, memory, [claim 9], medium & program), cause the processor to: 
   	 receiving input indicative of a selection of multiple independent sources from which to obtain time-varying information (Fig. 12 & [0163]-[0174], check if user issues command to select a content source in [0163]-[0164], user can select multiple sources via the repetition of the process in Fig. 12; Fig. 1 & [0053] & [0076], to acquire data from independent sources BL1, BL2…Vd1, Vd1…Fd1, Fd2);
		track each of the multiple independent sources so as to obtain, in real time,  time-varying information across an interval of time (Fig. 3 & [0105] & [0103], two sets of time-varying information from independent sources selected in Fig. 12, e.g., public data or private data, are acquired before being displayed; Fig. 10 & [0027] & [0152]-[0153], automatic data and timeline update e.g., every minute, thus, acquire data in real-time across a selected interval of time for content display such as 3 year in Fig. 10; [0091], display all contents regardless of the type or the source of contents; [0079], public data; [0080], private data); 
		subject the time-varying information to a normalizing operation that causes the time-varying information to be aligned in a temporal domain ([0018] & [0066] & [0161], different ways of conversion are normalizations before time-varying information are aligned in a temporal domain shown in Fig. 3); 
		create multiple strips from the time-varying information, 
			wherein each strip of the multiple strips represents a coherent visualization of corresponding time-varying information across a corresponding time period (Fig. 10, two data strips in CTN1 and CTN2 corresponding time-varying information across 3 year time period with data and timeline automatically updated every minute for example; other time period for time-varying information display can also be selected, e.g., Fig. 3, two data strips are shown in Ar1 area across a sample period of time from Jan 1, 2006 to Feb 8, 2006, the first strip with object Cn11, Cn12 & Cn 13, the second strip with Cn21 & Cn23), the corresponding time period being at least a subset of the interval of time (Fig. 10, the corresponding time period being the same as the interval of time for the “track” step above) and 
			wherein the multiple strips relate to a common time period, but each strip of the multiple strips provides time-varying information of a different type or retrieved from a different source (Fig. 4 & [0128]-[0129], containers CTN1 and CTN2 represent data retrieved from a different source, e.g., the first container from a blog site, the second container from online image sharing site; Fig. 10 & [0152]-[0156], similar to Fig. 4 except data/timeline automatically updated;  [0091], display all contents regardless of the type or the source of contents); 
		align the multiple strips along a common timeline to effect a multi- dimensional visualization of the time-varying information (Fig. 3), wherein said aligning enables visual and programmatic comparison of the time-varying information (Fig. 7, user visual inspection of data sets and system combines two sets is an example of programmatic comparison of each time point); and 
		enable a user to scroll through the multiple strips to visually observe how a first content item included in a first strip is temporally related to a second content item included in a second strip ([0130], scrolling or zooming the time axis; [0026] & [0029], easily make a comparison among contents of content sets displayed in parallel strips and easily for user to understand correspondence among contents which includes causation between contents).
		Although Abe teaches presenting multiple strips related to common time period and user can see how a first content item included in a first strip is temporally related to a second content item (Fig. 10, 3 year time window; Figs. 3-4, time window Ar33 in Fig. 3; [0026] & [0029], discover correspondence among contents in parallel), Abe does not seem to illustrated with an example to show the limitation wherein the multiple strips relate to one another as a common topic and the content items are events.
		However, Jenkins teaches the limitation wherein the multiple strips relate to one another as a common topic ([0192] & Fig. 15, present data related to a common topic of “contract” in swimlanes/timelines of Fig. 15; [0188]) and the content items are events ([0188] & Fig. 15, each content item in a swimlane/timeline is a clickable event; [0013], content or events & event object property as part of content metadata; [0190], various types of content and associated event property in content metadata in [0013]).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the system of Abe to include the common topic and events features in Jenkins to achieve the claim limitation.  One would be motivated 
		Accordingly, Abe/Jenkins teaches to enable a user to scroll through the multiple strips to visually observe how a first event included in a first strip is temporally related to a second event included in a second strip (Abe: in view of content object event property of Jenkins, [0130], scrolling or zooming the time axis; [0026] & [0029], easily make a comparison among contents of content sets displayed in parallel strips and easily for user to understand correspondence among contents which includes causation between contents).

		Regarding claim 18, Abe/Jenkins teaches The computing device of claim 17. Abe also teaches the limitation wherein the instructions further cause the processor to: apply a function to the time-varying information used to create one or more strips to produce a derived strip; and cause display of the derived strip along the common timeline (Fig. 7 & [0139]-[0142], drag and drop CTN3 to CTN2 to trigger the function to combine the two timeline contents into a new timeline CTN2+CTN3).

		Regarding claim 20, Abe/Jenkins teaches The computing device of claim 17. Abe also teaches the limitation wherein the instructions further cause the processor to: adjust a scale of the common timeline to support a comparison of events from different periods of time (Fig. 3 & [0097], change unit period or zoom level).

		Regarding claim 21, Abe/Jenkins teaches The computing device of claim 17. Abe also teaches the limitation wherein the instructions further cause the processor to: integrating social media content into at least one strip of the multiple strips in a time-synchronous manner ([0091], social media content from a blog site or an online image sharing site can be included in Fig. 3 as a strip. Fig. 7& [0140]-[0142], social media content like blog or image strip in [0091] & Fig.3 can then combined or integrated with other strip in a time-synchronous manner as shown in Fig. 7).

15.	Claims 16, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fleischman/Abe as applied to claims 11, 1 above, and further in view of Williams et al. (US 2006/0156246; IDS: 01/26/2018, hereinafter Williams).
		Regarding claim 16, Fleischman/Abe teaches The non-transitory computer-readable medium of claim 11.  Fleischman/Abe seems to be silent on limitation wherein the operations further comprise: providing an archival tool for saving an arrangement of the first and second strips for later search and analysis, wherein the archival tool allows a user to travel backwards in time along the common timeline to view conducted past events, and wherein the archival tool allows the user to travel forwards in time along the common timeline to view scheduled future events.
		However, Williams teaches the limitation wherein the operations further comprise: providing an archival tool for saving an arrangement of the first and second strips for later search and analysis(band & its objects can be saved [0101]), wherein the archival tool allows a user to travel backwards in time along the common timeline to view conducted past events (back in time from the present [0122], taken vacations [0058]), and wherein the archival tool allows the user to travel forwards in time along the common timeline to view scheduled future events (view object from present to the future [0122]; planned vacations [0058]).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have included the feature to store strip objects in a data store taught by Williams in the temporal user interface of Fleischman/Abe to achieve the claim limitation.  One would be motivated to make such a combination in order to provide users a very rich and navigable environment in a large time range from the past to the future (Williams: [0122]).

		Regarding claim 23, Fleischman/Abe teaches The method of claim 1. 
		Fleischman at least suggests such that the multiple strips collectively present at least two different types of time-varying information, wherein each strip of the multiple strips is based on a different type of time-varying information that is related to the common topic (Fig. 9A & [0155], three strips 940a-c of time-varying information that is related to the common topic of social interests where each strip is corresponding to a different channel can be different types in [0025], e.g., different types of television programs/shows in [0150], since “type” is not specified in the claim). 
		Fleischman does not seem to have expressly stated in an example that each channel has different types of time-varying information.
		However, Williams teaches the limitation wherein each strip of the multiple strips is based on a different type of time-varying information that is related to the common topic, such that the multiple strips collectively present at least two different types of time-varying information ([0060], select a band/timeline with a user input; Fig. 32, select a keyword from filters in 3200 pop-up; [0102], each band/strip can have its own “personal” filter with keywords specific to the band; [0051], each band can contain objects associated with a specific subject matter or user-defined property; Fig. 33, “pictures” of pets/family and “house” bill can be interpreted as different “data type” related to the common topic of “food”, such as picture of pets, family food and bills for food).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the user interface of Fleischman/Abe to include the within-timeline filter features in Williams to achieve the claim limitation.  One would be motivated to make such a combination to allow users to filter out undesired objects in each band/timeline (Williams: [0102], within-strip filter & keyword; Fleischman: [0049], user interface field for filtering the time segments according to a keyword or search term).


20.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fleischman/Abe as applied to claim 1 above, and further in view of Li (US 2010/0175006, IDS: 01/26/2018) and Faiola et al. (US 2011/0004071; IDS: 01/26/2018, hereinafter Faiola).
		Regarding claim 6, Fleischman/Abe teaches The method of claim 1. Fleischman/Abe seems to be silent on the limitation further comprising: providing a target data threshold that, when reached, causes an alert message to be generated; 
		However, Li teaches the limitation further comprising: providing a target data threshold that, when reached, causes an alert message to be generated ([0221], send out alert if the programmatic comparison result is above a threshold).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the system of Fleischman/Abe to include the alert feature in Li to achieve the claim limitation.  One would be motivated to make such a combination to inform the users on anomalies related to monitored objects, documents, locations or data of interests (Li: [0221]).
		Fleischman/Abe/Li does not seem to expressly teach providing a summary data panel that shows current data values for the time-varying information compared with a selected moment from the past.
		However, Faiola teaches providing a summary data panel that shows current data values for the time-varying information compared with a selected moment from the past (Fig. 4, Fig. 6; [0027], “configured to display the recent medical information on a graph 52” along with “Current Data”. Since “any other time period” can be selected as “recent”, Faiola shows the current values with the selected moment from the past).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the user interface of Fleischman/Abe/Li to include the features in Faiola to achieve the claim limitation.  One would be motivated to make such a combination to help users understand the vast flood of data from various sources (Faiola: [0003] & [0032], a broad array of information).

30.	Claims 7-8, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fleischman/Abe as applied to claims 1, 11 above, and further in view of  Yee et al. (US 2011/0214090; IDS: 01/26/2018, hereinafter Yee). 
		Regarding claim 7, Fleischman/Abe teaches The method of claim 1. Fleischman and Abe also teach a ‘link’ to indicate the URL of the location of the original content (Fleischman: [0024]; Abe: [0158]). Abe seems to be silent on the limitation wherein said displaying comprises: posting the arrangement on a network-accessible interface accessible via a Uniform Resource Locator (URL).
		However, Yee teaches posting the arrangement on a network-accessible interface accessible via a link ([0017]-[0020], users create timeline interface for later 
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the user interface of Fleischman/Abe to include the sharable timeline via link features in Yee to achieve the claim limitation.  One would be motivated to make such a combination to allow other users to share a user timeline over the Internet (Yee: [0020], link; [0043]; Abe: [0158], link & URL).

		Regarding claim 8, Fleischman/Abe/Yee teaches The method of claim 7. For reasons and motivations discussed in claim 7, Fleischman/Abe/Yee also teaches the limitation further comprising: receiving input indicative of a request to share the URL with a second user (Yee: [0043], email links to other users; Abe: [0158], a ‘link’ to indicate the URL); causing transmission of the URL to the second user across a network (Yee: [0043]; Abe: [0158], a ‘link’ to indicate the URL); and enabling multi-user engagement with the network-accessible interface by displaying comments created by the user and the second user (Yee: [0017]-[0020], users create timeline interface for later retrieval and share with other users over the internet; [0043], email links to other users to share timeline interface and receive comments/tags from other users before displaying on the timeline interface; [0002], overlay tags on the timeline; Abe/Yee teaches the recited limitations; Abe: [0158], a ‘link’ to indicate the URL of the location of the original content;).

		Regarding claim 13, Fleischman/Abe teaches The non-transitory computer-readable medium of claim 11. Fleischman/Abe seems to be silent on the limitation wherein the operations further comprise: posting the first and second strips on a network-accessible interface accessible to a user via a Uniform Resource Locator (URL); receiving input indicative of a request to share the URL with a second user; causing transmission of the URL to the second user across a network; and enabling multi-user engagement with the network-accessible interface by displaying comments created by the user and the second user.
posting the first and second strips on a network-accessible interface accessible to a user via a link ([0017]-[0020], users create timeline interface for later retrieval the timelines and share with other users over the internet; [0043], email links to other users to share timeline interface); receiving input indicative of a request to share the link with a second user (Yee: [0043], email links to other users); causing transmission of the link to the second user across a network (Yee: [0043]); and enabling multi-user engagement with the network-accessible interface by displaying comments created by the user and the second user (Yee: [0017]-[0020], users create timeline interface for later retrieval and share with other users over the internet; [0043], email links to other users to share timeline interface and receive comments/tags from other users before displaying on the timeline interface; [0002], overlay tags on the timeline).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the user interface of Fleischman/Abe to include the sharable timeline via link features in Yee to achieve the claim limitation.  One would be motivated to make such a combination to allow other users to share a user timeline over the Internet (Yee: [0020]; [0043]).


35.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fleischman/Abe as applied to claim 1 above, and further in view of  Williams et al. (US 2006/0156246; IDS: 01/26/2018, hereinafter Williams). 
		Regarding claim 9, Fleischman/Abe teaches The method of claim 1. Fleischman teaches receiving … input indicative of an identification of a filtering criterion; filtering the time-varying information using the filtering criterion; and modifying the strip based on an outcome of said filtering (Fig. 11A & [0049] & [0161]-[0164] & [0093]-[0095], time segments in all strips that meet a user selected filtering criteria via 1105 in Fig. 11A will be filtered out). Abe teaches receiving first input indicative of a selection of the strip (Fig. 5 & [0133], CTN2 is selected for delete).
 receiving first input indicative of a selection of the strip before filtering content in the selected strip.
		However, Williams teaches receiving first input indicative of a selection of the strip ([0060], select a band/timeline with a user input); receiving second input indicative of an identification of a filtering criterion (Fig. 32, select a keyword from filters in 3200 pop-up); filtering the time-varying information using the filtering criterion; and modifying the strip based on an outcome of said filtering ([0102]).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the user interface of  Fleischman/Abe to include the strip specific timeline filter features in Williams to achieve the claim limitation.  One would be motivated to make such a combination to allow users to filter out undesired objects in each band/timeline (Williams: [0102]).


38.	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abe/Jenkins as applied to claim 17 above, and further in view of  Williams et al. (US 2006/0156246; IDS: 01/26/2018, hereinafter Williams). 
		Regarding claim 22, Abe/Jenkins teaches The computing device of claim 17. Abe teaches each strip can present content obtained from a given source of the multiple independent sources (Fig. 12, select source for a container/strip in Figs. 3-4). Abe does not seem to expressly teach the limitation wherein the instructions further cause the processor to: receive input indication of a filtering criterion to be applied to a given source of the multiple independent sources; and apply the filtering criterion to the time-varying information obtained from the given source, thereby causing the corresponding strip to be modified while all other strips of the multiple strips remain unmodified.
		However, Williams teaches the limitation wherein the instructions further cause the processor to: receive input indication of a filtering criterion to be applied to a given strip (Fig. 32, select a keyword from filters in 3200 pop-up; [0102], each band/strip can have its own “personal” filter with keywords specific to the band; [0051], each band can contain objects associated with a specific subject matter or user-; and apply the filtering criterion to the time-varying information in the strip (Fig. 32 & [0102], apply a selected filter to the strip), thereby causing the corresponding strip to be modified while all other strips of the multiple strips remain unmodified ([0102], a “personal” band filter can affect only the specific band objects).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the user interface of Abe/Jenkins to include the timeline filter features in Williams to achieve the claim limitation.  One would be motivated to make such a combination to allow users to filter out undesired objects in each band/timeline (Williams: [0102]).

40.	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abe/Jenkins as applied to claim 17 above, and further in view of Goeldi (US 2010/0121707, IDS: 01/26/2018,).
		Regarding claim 19, Abe/Jenkins teaches the computing device of Claim 17. Abe/Jenkins does not seem to expressly teach the limitation wherein the instructions further cause the processor to: nest at least two strips inside of a summary strip that shows an aggregated view of corresponding sources.
		However, Goeldi teaches the limitation wherein the instructions further cause the processor to: nest at least two strips inside of a summary strip that shows an aggregated view of corresponding sources (Fig. 15, “Brand Trend Lines” for Audi, Bmw, Jaguar, Lexus, Mercedes & Porsche is within a x-axis vs. y-axis summary strip which is different from a single source strip shown in 911 of Fig. 9 “Brand Trend Lines for Audi”).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the user interface of Abe/Jenkins to include the features in Goeldi to achieve the claim limitation.  One would be motivated to make such a combination to allow data of interests in a category to be presented together (Goeldi, [0006]).


 
Response to Arguments/Remarks
60. 	Applicant’s arguments/remarks filed on 03/08/2021 regarding claims 1 and 11 have been fully considered but are moot in view of new ground of rejections. The examiner would like to point out that the reference of Abe is still used in the rejection.  However, the limitation of claim 1 “integrating social media content within a strip [created from time-varying information] in a time-synchronous manner" and “contiguous” time-varying information recited in claims 1 and 11 are mapped by reference Fleischman (i.e., not Abe).
61.	Applicant’s arguments/remarks filed on 03/08/2021 regarding claim 17 have been fully considered but they are not persuasive.
62.	Applicant appears to argue that Abe/Jenkin fails to teach “integrating social media content within a strip [created from time-varying information] in a time-synchronous manner" in claim 17.
63.	The examiner respectfully disagrees with Applicant’s arguments, because unlike claims 1 and 11, claim 17 does not recite the “integration” step. However, the examiner noticed that dependent claim 21 from claim 17 does recite the “integration” step and Abe teaches the limitation of claim 21:
		Regarding claim 21, Abe/Jenkins teaches The computing device of claim 17. Abe also teaches the limitation wherein the instructions further cause the processor to: integrating social media content into at least one strip of the multiple strips in a time-synchronous manner ([0091], social media content from a blog site or an online image sharing site can be included in Fig. 3 as a strip. Fig. 7& [0140]-[0142], social media content like blog or image strip in [0091] & Fig.3 can then combined or integrated with other strip in a time-synchronous manner as shown in Fig. 7).


On “contiguous time-varying information” limitation, claim 17 recites to “track each of the multiple independent sources so as to obtain, in real time,  time-varying information across an interval of time” without reciting that the time-varying information is “contiguous” across an interval of time as Applicant claimed in the remark. As cited and discussed in the rejection of 17, Abe/Jenkins still teaches the amended claim 17. See the rejection of claim 17 for details.
64.	No other arguments presented for other claims.


Conclusion
71.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179



	/DAVID S POSIGIAN/               Primary Examiner, Art Unit 2179